UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK PINE,

                                 Plaintiff,
                                                                  19-CV-2586 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
 FBI,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action against the Federal Bureau of Investigation

(FBI). By order dated April 26, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. The Court dismisses this action for the reasons set

forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff brings this action against the FBI, alleging that “it is not upholding the law on

purpose in [his] humble opinion.” (ECF No. 2, at 8.) Plaintiff makes the following allegations:

Unspecified people with whom he grew up, and whom he refers to as his “civilian enemies,” use

their connections with law enforcement in New York, Florida, and elsewhere to “professionally

sabotage people” including Plaintiff. (Id.) The FBI knows about the alleged sabotage and “[they]

either turn their head[s] the other way or they are actually helping” with the sabotage. (Id.) In

support of his claims, Plaintiff refers to an article in the New York Post that allegedly describes

how one of his “civilian enemies” sends drugs over state lines, drugs women, and commits

financial fraud. (Id.) Plaintiff called and emailed the New York office of the FBI about the

article, but asserts that the FBI “turn[ed] their head[s] the other way because this person is

connected with law enforcement.” (Id.) Plaintiff seeks $510,000 in damages.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

                                                   2
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    May 6, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  3
